DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments entered on 05/13/2022 have been accepted and entered. All objections and 112 rejections set forth in the Office Action mailed on 02/25/2022 have been overcome.
Response to Arguments
Applicant’s arguments, see pages 18-37, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1-28 under 35 U.S.C. 103, particularly regarding the use of Eilken in the 103 rejection of the independent claims regarding the top end attachment portion, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A).
Regarding claim 1, Weber teaches of an air grille panel assembly for a vehicle (abstract), the air
grille panel assembly comprising:
an air grille panel comprising a plurality of air grille openings to regulate air flow through the air grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end and a bottom end (see annotated Fig. 2 of Webber below), the top end configured for coupling to a sidewall panel (Fig. 2, sidewall panel 10), the sidewall panel configured for installation in a cabin of the vehicle (Column 2, lines 49-54), and the bottom end configured for coupling to a raceway assembly disposed on a floor in the cabin (the air grille panel of Weber would be capable of coupling to a raceway assembly as it is attached to the floor support 18), the air grill panel further comprising a top end attachment portion (see annotated Fig. 3 of Weber below). 
a frame member disposed around a perimeter of each of the plurality of air grille openings, to
define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and
configured to move between a closed position and an open position (abstract), wherein the air grill panel assembly is configured for coupling to the sidewall panel (see annotated Fig. 3 of Weber below).
Weber fails to teach having a row of vertical slot openings configured to interface with a row of stud elements fixed to a back side of the sidewall panel, each stud element having a projection portion, with a substantially constant diameter, projecting from the stud element, wherein each projection portion is configured for insertion first through each vertical slot opening in the air grille panel, then through a central through hole of a keeper element of a nut keeper assembly, and then through a through opening of a nut element of the nut keeper assembly, such that the nut element is coupled to an outermost end of the projection portion.
Bains teaches of an attachment having a row of vertical slot openings (Fig. 2, slot 110) configured to interface with a row of stud elements fixed to a back side of the sidewall panel (bolt 112; Col. 5, lines 50-55, bolts 112, suitable studs may be welded to surface 56 of panel member 16), each stud element having a projection portion (see shaft of bolt 112), with a substantially constant diameter (see constant diameter of shaft of bolt 112), projecting from the stud element, wherein each projection portion is configured for insertion first through each vertical slot opening in the air grille panel (see dotted connection line from the bolt 112 through slot 110), then through a central through hole of a keeper element of a nut keeper assembly (dotted line shows bolt direction going through washer 116 and nut 114), and then through a through opening of a nut element of the nut keeper assembly (nut 114 receives bolt 112), such that the nut element is coupled to an outermost end of the projection portion (nut 114 would be the last object couple to the end of bolt 112).
Specifically, the combination the examiner has in mind is to replace the attachment portions of Weber with the bolt, slot, washer and nut attachment of Bains so as there to be a row of the vertical slots and their corresponding bolt, washers and nuts holding the panel assembly of Weber to the sidewall.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bains to modify Weber to include the above combination. Doing so would allow for the two panels to be held in a sliding relationship allowing for the panel with the vertical slot to be vertically adjusted where desired and then held in that position upon the tightening of the nut (Col.5 , lines 43-49).
Regarding claim 2, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components).
Regarding claim 4, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the frame member has curved corners and a rectangular shape (see annotated Fig. 2 of Weber below).
Regarding claim 5, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the air grille comprises a plurality of horizontal louvers oriented in a perpendicular arrangement to a plurality of vertical rib members (see annotated Fig. 2 of Weber below).
Regarding claim 6, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the cover member comprises a baffle that is flexible (Column 3, line 27-30), and moves to the open position upon occurrence of a decompression event in the vehicle (abstract).
Regarding claim 7, Weber teaches of an air grille sidewall panel assembly for a vehicle (Fig. 1, aircraft sidewall 10), the air grille sidewall panel assembly comprising:
a sidewall panel comprising a top end portion and a bottom end portion, the sidewall panel having a unitary configuration (see annotated Fig. 1 of Weber below);
an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly; abstract), the air grille panel assembly comprising:
an air grille panel comprising a plurality of air grille openings to regulate air flow through the air
grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end with a top end attachment portion, and a bottom end (see annotated Fig. 2 of Webber below) configured for coupling to a raceway assembly disposed on a floor in a cabin of the vehicle (the air grille panel of Weber would be capable of coupling to a raceway assembly as it is attached to the floor support 18);
a frame member having curved corners and extending around a perimeter of each of the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and configured to move between a closed position and an open position (abstract); and 
a plurality of attachment assemblies coupling the top end attachment portion of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber).
Weber fails to teach a plurality of interface attachment assemblies coupling the top end attachment portion of the air grille panel, in a float attachment, to the bottom end portion of the sidewall panel, each interface attachment assembly comprising a stud element fixed to a back side of the sidewall panel, the stud element having a projection portion, with a substantially constant diameter, projecting from the stud element, and each interface attachment assembly further comprising a nut keeper assembly having a keeper element and a nut element, wherein each projection portion is inserted first through each vertical slot opening in the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion, wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment, to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the vehicle.
Bains teaches of a plurality of interface attachment assemblies (Fig. 2, bolt 112, slot 110, washer 116 and nut 114) coupling the top end attachment portion of the air grille panel, in a float attachment (sliding relationship the two panels 16 and 80 through the attachment of bolt 112 and nut 116, washer 114 is a float attachment), to the bottom end portion of the sidewall panel (see combination with Weber below), each interface attachment assembly comprising a stud element fixed to a back side of the sidewall panel (bolt 112; Col. 5, lines 50-55, bolts 112, suitable studs may be welded to surface 56 of panel member 16), the stud element having a projection portion (see shaft of bolt 112), with a substantially constant diameter (see constant diameter of shaft of bolt 112), projecting from the stud element (see shaft of bolt 112 projecting from the head), and each interface attachment assembly further comprising a nut keeper assembly having a keeper element (washer 116) and a nut element (nut 114), wherein each projection portion is inserted first through each vertical slot opening in the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion (see dotted line that leads bolt 112 through slot 110, washer 116 and to nut 114 where nut 114 is the last element attached to bolt 112), wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment, to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the vehicle (Col.5 , lines 43-49).
Specifically, the combination the examiner has in mind is to replace the attachment portions of Weber with the bolt, slot, washer and nut attachment of Bains so as there to be a row of the vertical slots and their corresponding bolt, washers and nuts holding the panel assembly of Weber to the sidewall.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bains to modify Weber to include the above combination. Doing so would allow for the two panels to be held in a sliding relationship allowing for the panel with the vertical slot to be vertically adjusted where desired and then held in that position upon the tightening of the nut (Col.5 , lines 43-49).
Regarding claim 9, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a
size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components).
Regarding claim 22, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille comprises a plurality of horizontal louvers oriented in a perpendicular arrangement to a plurality of vertical rib members (see annotated Fig. 2 of Weber below).
Regarding claim 23, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the cover member comprises a baffle that is flexible (Column 3, line 27-30) and moves to the open position upon occurrence of a decompression event in the vehicle (abstract).
Regarding claim 24, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille panel assembly comprises two cover members, including a first cover member and a second cover member, that are identical in size and shape (Fig. 4, see first and second thin baffles).
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A) and Candlin et al. (US 2925050 A) hereinafter referred to as Candlin.
Regarding claim 3, Weber as modified teaches the air grille panel of claim 1, and while Weber does teach wherein the bottom end of the air grille panel has a bottom end attachment portion (see annotated Fig. 3 of Weber below) it does not explicitly teach that it is capable of being configured to couple, with a plurality of fasteners, to a floor sill flange of a raceway assembly, to create an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange.
Candlin teaches of an air grille panel assembly (Fig. 11, panel 37) that is capable of being configured to couple, with a plurality of fasteners (screws 105), to a floor sill flange of a raceway assembly (connecting strip 106; the attachment method of Candlin would be capable of fastening the air grille panel to a raceway), to create an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange (see how backside of edge of the panel 104 is interfaced through screw 106 with connecting strip 106).
Specifically, the combination the examiner has in mind is to replace the attachment portion of Weber with the screw interface attachment described in Candlin above. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Candlin into Weber as modified as shown above, as the use of an interface attachment of the lower portion of an air grille panel to a floor sill flange is known in the art. The rationale to support that the claim would have been obvious is that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved, the predictable results being the secure attachment of the air grille panel to the floor sill flange. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 10, Weber as modified teaches the air grille sidewall panel assembly of claim 7, while Weber does teach wherein the bottom end of the air grille panel has a bottom end attachment portion (see annotated Fig. 3 of Weber below) it does not explicitly teach that it is capable of being configured to couple, with a plurality of fasteners, to a floor sill flange of a raceway assembly, to create an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange.
Candlin teaches of an air grille panel assembly (Fig. 11, panel 37) that is capable of being configured to couple, with a plurality of fasteners (screws 105), to a floor sill flange of a raceway assembly (connecting strip 106; the attachment method of Candlin would be capable of fastening the air grille panel to a raceway), to create an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange (see how backside of edge of the panel 104 is interfaced through screw 106 with connecting strip 106).
Specifically, the combination the examiner has in mind is to replace the attachment portion of Weber with the screw interface attachment described in Candlin above. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Candlin into Weber as modified as shown above, as the use of an interface attachment of the lower portion of an air grille panel to a floor sill flange is known in the art. The rationale to support that the claim would have been obvious is that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved, the predictable results being the secure attachment of the air grille panel to the floor sill flange. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A), Candlin et al. (US 2925050 A) hereinafter referred to as Candlin and Cheung et al. (US 20130320140 A1) hereinafter referred to as Cheung.
Regarding claim 8, Weber as modified teaches the air grille sidewall panel assembly of claim 7, but Weber as modified fails to teach wherein the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings configured to attach to a stowage bin in the cabin of the vehicle.
Cheung teaches wherein the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings configured to attach to a stowage bin in the cabin of the vehicle (¶ [0051], Fig. 4, upper alignment device 68, stowage bin 67).
Specifically, the combination the examiner has in mind is to add the stowage bin and alignment device of Cheung to Weber as modified.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the above modification. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).
Claims 11, 13-14, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A) and Samhammer (US 20020144835 A1).
Regarding claim 11, Weber teaches of an aircraft (abstract) comprising:
a sidewall system in a cabin of the aircraft (see annotated Fig. 1 of Weber below), the sidewall system comprising:
an air grille sidewall panel assembly (see annotated Fig. 1 of Weber below) comprising:
a sidewall panel (Fig. 1, sidewall 10) comprising a top end portion and a bottom end portion, the sidewall panel having a unitary configuration (see annotated Fig. 1 below);
an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly;
abstract), the air grille panel assembly comprising:
an air grille panel (see annotated Fig. 1 of Weber below) comprising a plurality of air grille openings to regulate air flow through the air grille panel (Fig. 1, see multiple decompression vents 16),
the air grille panel further comprising a top end with a top end attachment portion and further comprising a bottom end with a bottom end attachment portion (see annotated Fig. 2 of Webber below);
a frame member having curved corners and extending around a perimeter of each of the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
a baffle releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and configured to move between a closed position and an open position (abstract); and 
a plurality of attachment assembly coupling the top end attachment portion of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber);
a plurality of attachment elements coupling the bottom end attachment portion of the air grille panel (see annotated Fig. 3 of Weber below).
Weber fails to teaches the air grille panel further comprising a top end with a top end attachment portion having a plurality of vertical slot openings,
a plurality of interface attachment assemblies coupling the top end attachment portion of the air grille panel, in a float attachment, to the bottom end portion of the sidewall panel, each interface attachment assembly comprising a stud element fixed to a back side of the sidewall panel, the stud element having a projection portion, with a substantially constant diameter, projecting from the stud element, and each interface attachment assembly further comprising a nut keeper assembly having a keeper element and a nut element, wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion;
a raceway assembly comprising a raceway with a first flange member and a second flange member, and a raceway cover removably coupled to the raceway, the raceway assembly disposed on a floor in the cabin of the aircraft; and
a plurality of attachment elements coupling the bottom end attachment portion of the air grille panel, in a removable attachment, to the first flange member of the raceway assembly, wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the aircraft.
Bains does teach of a plurality of vertical slot openings that (Fig. 2, slot 110), through interface attachment assemblies (interface between the two panels 16 8- through bolt 112, slot 110, washer114, nut 116), connect the top end attachment portion of the air grille panel and the bottom end portion of the sidewall panel (see combination below) in a float attachment (sliding relationship the two panels 16 and 80 through the attachment of bolt 112 and nut 116, washer 114 is a float attachment) wherein each interface attachment assembly comprises a stud element fixed to a back side of the sidewall panel (see shaft of bolt 112; Col. 5, lines 50-55, bolts 112, suitable studs may be welded to surface 56 of panel member 16), the stud element having a projection portion (see shaft of bolt 112 projecting from the head of the bolt), with a substantially constant diameter (see constant diameter of shaft of bolt 112), projecting from the stud element (see shaft of bolt 112 projecting from the head of the bolt), and each interface attachment assembly further comprising a nut keeper assembly having a keeper element (washer 116) and a nut element (nut 114), wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion (see dotted line that leads bolt 112 through slot 110, washer 116 and to nut 114 where nut 114 is the last element attached to bolt 112);
wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the aircraft (Col.5 , lines 43-49).
Specifically, the combination the examiner has in mind is to replace the attachment portions of Weber with the bolt, slot, washer and nut attachment of Bains so as there to be a row of the vertical slots and their corresponding bolt, washers and nuts holding the panel assembly of Weber to the sidewall.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bains to modify Weber to include the above combination. Doing so would allow for the two panels to be held in a sliding relationship allowing for the panel with the vertical slot to be vertically adjusted where desired and then held in that position upon the tightening of the nut (Col.5 , lines 43-49).
Samhammer teaches of a raceway assembly (Fig. 2A, wire routing assembly 20) comprising a raceway (Fig. 2A, raceway 23) with a first flange member and a second flange member (annotated Fig. 2A of Samhammer below), and a raceway cover removably coupled to the raceway (Fig. 2A, top portion 22a; ¶ [0024]), the raceway assembly disposed on a floor in the cabin of the aircraft (Fig. 2A, raceway assembly 20 is on carpet 27 and support 24); and
a plurality of attachment elements coupling the bottom end attachment portion of the air grille
panel, in a removable attachment, to the first flange member of the raceway assembly (Fig. 2A, foam adhesive 29 is used to attach sidewall 23).
	Specifically, the combination the examiner has in mind is to add the raceway assembly of
Samhammer at the floor panel and adjacent to the air grille panel of Weber and to have the air grille
panel attach to the raceway assembly via foam adhesive.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Samhammer to modify Weber
as modified to include the above modification. Doing so would allow for easy routing of wires necessary
within an aircraft cabin (¶ [0018]).
Regarding claim 13, Weber as modified teaches the aircraft of claim 11, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the baffle (see Figs 2-4 showing
two air grille openings having identical components).
Regarding claim 14, Weber as modified teaches the aircraft of claim 11, and Samhammer further teaches wherein the plurality of attachment elements coupling the bottom end attachment portion to the air grille panel comprise a plurality of fasteners (Fig. 2A, foam adhesive 29), and the first flange member of the raceway assembly comprises a floor sill flange (bottom portion 22b extends to a flange where the foam adhesive 29 is attached), and wherein the bottom end attachment portion coupled with the plurality of fasteners to the floor sill flange creates an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange (side wall 23 back side is attached through an interface with the foam adhesive 29 to the interior side of floor sill flange).
Regarding claim 25, Weber teaches of an air grille sidewall panel assembly (see annotated Fig. 1 of Weber below) installed in an aircraft (abstract), the air grille sidewall panel assembly comprising:
a sidewall panel comprising a top end portion and a bottom end portion, the sidewall panel having a unitary configuration and a curved profile (see annotated Fig. 1 of Weber below);
an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly; abstract), the air grille panel assembly comprising:
an air grille panel (see annotated Fig. 1 of Weber below) comprising a plurality of air 
grille openings to regulate air flow through the air grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end with a top end attachment portion (see annotated Fig. 2 of Webber below);
a frame member having curved corners and extending around a perimeter of each of 
the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille
openings (see annotated Fig. 2 of Weber below); and
a cover member releasably attached to a back side of the air grille and disposed over 
substantially all of the back side of the air grille (Fig. 5, thin baffle 32), the cover member configured to move between a closed position and an open position (abstract); and
	a plurality of attachment assemblies coupling the top end attachment portion of the air grille panel (see annotated Fig. 3 of Weber).
	Weber fails to teach a plurality of interface attachment assemblies coupling the top end attachment portion of the air grille panel, in a float attachment, to the bottom end portion of the sidewall panel, each interface attachment assembly comprising a stud element fixed to a back side of the sidewall panel, the stud element having a projection portion, with a substantially constant diameter, projecting from the stud element, and each interface attachment assembly further comprising a nut keeper assembly having a keeper element and a nut element, wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion, wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment, to accommodate different installed positions of the air grille sidewall panel assembly in the passenger cabin of the aircraft.
	Bains teaches a plurality of interface attachment assemblies (Fig. 2, bolt 112, slot 110, washer 116 and nut 114) coupling the top end attachment portion of the air grille panel, in a float attachment (sliding relationship the two panels 16 and 80 through the attachment of bolt 112 and nut 116, washer 114 is a float attachment), to the bottom end portion of the sidewall panel (see combination with Weber below), each interface attachment assembly comprising a stud element fixed to a back side of the sidewall panel (see shaft of bolt 112; Col. 5, lines 50-55, bolts 112, suitable studs may be welded to surface 56 of panel member 16), the stud element having a projection portion (see shaft of bolt 112 projecting from the head of the bolt), with a substantially constant diameter (see constant diameter of shaft of bolt 112), projecting from the stud element (see shaft of bolt 112 projecting from the head of the bolt), and each interface attachment assembly further comprising a nut keeper assembly having a keeper element (washer 116) and a nut element (nut 114), wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion (see dotted line that leads bolt 112 through slot 110, washer 116 and to nut 114 where nut 114 is the last element attached to bolt 112), wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment, to accommodate different installed positions of the air grille sidewall panel assembly in the passenger cabin of the aircraft (Col.5 , lines 43-49).
Specifically, the combination the examiner has in mind is to replace the attachment portions of Weber with the bolt, slot, washer and nut attachment of Bains so as there to be a row of the vertical slots and their corresponding bolt, washers and nuts holding the panel assembly of Weber to the sidewall.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bains to modify Weber to include the above combination. Doing so would allow for the two panels to be held in a sliding relationship allowing for the panel with the vertical slot to be vertically adjusted where desired and then held in that position upon the tightening of the nut (Col.5 , lines 43-49).
Regarding claim 27, Weber as modified teaches the air grille sidewall panel assembly of claim 25, and Weber further teaches wherein the air grille is designed to allow for return air flow passage
without conditioned air migration into the passenger cabin (Column 2, lines 55-62), and is designed to
allow for rapid flow of air in a decompression event where there is a sudden pressure differential (abstract).
Regarding claim 28, Weber as modified teaches the air grille sidewall panel assembly of claim 25, and Weber further teaches wherein the cover member is made of a sound attenuating material that
provides a barrier to minimize engine and fuselage noise of the aircraft (Column 3, lines 27-30, baffle is made of vinyl film and aluminum foil, a person of ordinary skill in the art would recognize aluminum foil is used for soundproofing).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A) and Bartolome (US 20150239200 A1).
Regarding claim 21, Weber as modified teaches the air grille sidewall panel assembly of claim 7, but Weber as modified fails to teach wherein the air grille panel is made of a composite material, including one of, a carbon fiber reinforced plastic, or a composite sandwich panel with a honeycomb core.
Bartolome teaches of a composite panel assembly utilized in aircraft (¶ [0013]) made of 
composite material (abstract), including one of, a carbon fiber reinforced plastic (¶ [0014]), or a composite sandwich panel with a honeycomb core (abstract).
Specifically, the combination the examiner has in mind is to replace the air grille panel structure
with the composite panel of Bartolome.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Bartolome to modify Weber as modified to include the above modification. Doing so would reduce weight and eliminate manufacturing steps of the panel (abstract).
Claims 12, 15-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Bains (US 4266386 A), Samhammer (US 20020144835 A1) and Cheung et al. (US 20130320140 A1) hereinafter referred to as Cheung.
Regarding claim 12, Weber as modified teaches the aircraft of claim 11, but Weber as modified fails to teach wherein the aircraft further comprises a stowage bin in the cabin of the aircraft, and the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to the stowage bin.
Cheung teaches wherein the aircraft further comprises a stowage bin in the cabin of the aircraft, and the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to the stowage bin (¶ [0051]; Fig. 4,
upper alignment device 68, stowage bin 67).
Specifically, the combination the examiner has in mind is to add the stowage bin and alignment
device of Cheung to Weber as modified.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the above modification. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).
Regarding claim 15, Weber teaches of a method of installing an air grille sidewall panel assembly in an aircraft (abstract), the method comprising the steps of:
providing an air grille panel assembly (Column 2, lines 1-5, vent assembly; abstract) comprising:
an air grille panel comprising a top end, a bottom end (see annotated Fig. 2 of Webber below),
and a plurality of air grille openings (See Fig. 2, multiple air grilles), the top end having a top end attachment portion (see annotated Fig. 3 of Weber below);
a frame member disposed around a perimeter of each of the plurality of air grille openings, to
define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille
openings (see annotated Fig. 2 of Weber below); and
a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32)and
configured to move between a closed position and an open position (abstract);
	providing a sidewall panel comprising a top end portion and a bottom end portion (see
annotated Fig. 1 of Weber below);
	Coupling, with a plurality of attachment assemblies, the top end of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber below),
	installing the air grille sidewall panel assembly in a cabin of the aircraft (Column 2, lines 49-51).
	Weber fails to teach coupling, with a plurality of interface attachment assemblies, the top end of the air grille panel to the bottom end portion of the sidewall panel, to obtain the air grille sidewall panel assembly in a float attachment, wherein each interface attachment assembly comprises a stud element fixed to a back side of the sidewall panel, the stud element having a projection portion, with a substantially constant diameter, projecting from the stud element, and 
each interface attachment assembly further comprises a nut keeper assembly having a keeper element and a nut element, and wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion; and
installing the air grille sidewall panel assembly in a cabin of the aircraft, by coupling the top end  
portion of the sidewall panel to an aircraft structure disposed near a ceiling in the cabin, 
and coupling the bottom end of the air grille panel to a raceway assembly disposed on a floor in the cabin, wherein the float attachment of the air grille sidewall panel assembly allows for a vertical adjustment to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the aircraft.
Bains teaches coupling, with a plurality of interface attachment assemblies (Fig. 2, bolt 112, slot 110, washer 116 and nut 114), the top end of the air grille panel to the bottom end portion of the sidewall panel, to obtain the air grille sidewall panel assembly in a float attachment (sliding relationship the two panels 16 and 80 through the attachment of bolt 112 and nut 116, washer 114 is a float attachment), wherein each interface attachment assembly comprises a stud element fixed to a back side of the sidewall panel (see shaft of bolt 112; Col. 5, lines 50-55, bolts 112, suitable studs may be welded to surface 56 of panel member 16), the stud element having a projection portion (see shaft of bolt 112 projecting from the head of the bolt), with a substantially constant diameter (see constant diameter of shaft of bolt 112), projecting from the stud element (see shaft of bolt 112 projecting from the head of the bolt), and 
each interface attachment assembly further comprises a nut keeper assembly having a keeper element (washer 116) and a nut element (nut 114), and wherein each projection portion is inserted first through each vertical slot opening on the air grille panel, then through a central through hole of the keeper element, and then through a through opening of the nut element, such that the nut element is coupled to an outermost end of the projection portion (see dotted line that leads bolt 112 through slot 110, washer 116 and to nut 114 where nut 114 is the last element attached to bolt 112); and
wherein the float attachment of the air grille sidewall panel assembly allows for a vertical adjustment to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the aircraft (Col.5 , lines 43-49).
Cheung teaches by coupling the top end portion of the sidewall panel to an aircraft structure
disposed near a ceiling in the cabin (¶ [0051]; Fig. 4, upper alignment device 68).
Specifically, the combination the examiner has in mind is to add the upper alignment device of
Cheung to the top of the sidewall of Weber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the modification above. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).
	Samhammer teaches and coupling the bottom end of the air grille panel to a raceway assembly
(Fig. 2A, raceway 23, wall 23, foam adhesive 29) disposed on a floor in the cabin (Fig. 2A, raceway assembly 20 is on carpet 27 and
support 24).
Specifically, the combination the examiner has in mind is to add the raceway assembly of
Samhammer to Weber as modified and to attach the raceway to the grille panel via the foam adhesive.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Samhammer to modify Weber
as modified. Doing so would allow for easy routing of wires necessary within an aircraft cabin (¶ [0018]).
Regarding claim 16, Weber as modified teaches the method of claim 15, and Weber further teaches wherein providing the air grille panel assembly further comprises providing the air grille panel assembly comprising the air grille panel comprising two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components).
Regarding claim 17, Weber as modified teaches the method of claim 15, and Samhammer further teaches  wherein providing the air grille panel assembly further comprises providing the air grille panel assembly comprising the air grille panel the bottom end of the air grille panel having a bottom end attachment portion coupled with a plurality of fasteners to a floor sill flange of the raceway assembly (Fig. 2A, bottom portion 22b extends to a flange where the foam adhesive 29 is attached to the wall 23), to create an interface between a back side of the bottom end attachment portion and an interior side of the floor sill flange (side wall 23 back side is attached through an interface with the foam adhesive 29 to the interior side of floor sill flange).
Regarding claim 18, Weber as modified teaches the method of claim 15, and Weber further
teaches wherein providing the air grille panel assembly further comprises providing the air grille panel
assembly comprising the frame member having curved corners and a rectangular shape (see annotated Fig. 2 of Weber below).
Regarding claim 19, Weber as modified teaches the method of claim 15, and while Weber as modified does not explicitly teach coupling, with the plurality of interface attachment assemblies, further
comprises coupling the air grille panel to the sidewall panel with six (6) interface attachment assemblies,
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have added six interface attachment assemblies since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art MPEP 2144.05(II). The number of interface attachment assemblies is considered to be a result effective variable as the addition of more or less interface attachment assemblies result in the known effect of further securement of the air grille panel to the sidewall panel. Applicant does not place any criticality on the use of six interface attachment assemblies and states that it could be more or less (¶ [0048]). Weber teaches utilizing two interface attachment assemblies to hold the air grille panel to the sidewall panel and a person holding ordinary skill in the art would have been able to add more interface attachment assemblies as needed for further securement of the panels. 
Regarding claim 20, Weber as modified teaches the method of claim 15, and Cheung further teaches wherein installing the air grille sidewall panel assembly further comprises installing the air grille sidewall panel assembly, by coupling attachment fittings disposed at the top end portion of the sidewall panel to the aircraft structure comprising a stowage bin disposed near the ceiling in the cabin (¶ [0051]).
Regarding claim 26, Weber as modified teaches the air grille sidewall panel assembly of claim
25, but Weber as modified fails to teach wherein the sidewall panel has attachment fittings located at a top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to a stowage bin of the aircraft.
Cheung teaches of the sidewall panel has attachment fittings located at a top end portion of
the sidewall panel, the attachment fittings attaching the sidewall panel to a stowage bin of the aircraft
(¶ [0051]; Fig. 4, upper alignment device 68, stowage bin 67).
Specifically, the combination the examiner has in mind is to add the upper alignment device and
the stowage bin of Cheung to Weber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the modification above. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).

    PNG
    media_image1.png
    488
    917
    media_image1.png
    Greyscale

Annotated Fig. 1 of Weber

    PNG
    media_image2.png
    496
    681
    media_image2.png
    Greyscale

Annotated Fig. 2 of Weber

    PNG
    media_image3.png
    514
    682
    media_image3.png
    Greyscale

Annotated Fig. 3 of Weber

    PNG
    media_image4.png
    480
    772
    media_image4.png
    Greyscale

Annotated Fig. 2A of Samhammer
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                  

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762